UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-15911 CELSION CORPORATION (Exact name of registrant as specified in its charter) Delaware 52-1256615 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10220-L Old Columbia Road Columbia, Maryland (Address of principal executive offices) (Zip Code) (410) 290-5390 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox As of November 9, 2009 the Registrant had 2,117,967 shares outstanding of Common Stock, $.01 par value per share. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page(s) Item 1. Financial Statements and Notes (Unaudited) 3 - 14 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 - 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 - 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4T. Controls and Procedures 19 PART II: OTHER INFORMATION Page(s) Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 - 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 2 Table of Contents PART I FINANCIAL INFORMATION CELSION CORPORATION BALANCE SHEETS Item 1.Financial Statements. ASSETS September 30, 2009 (Unaudited) December 31,2008 Current assets Cash and cash equivalents $ $ Short term investments available for sale Due from Boston Scientific Corporation - Prepaid expenses and other receivables Total current assets Property and equipment (at cost less accumulated depreciation of $837,701 and $771,624, respectively) Other assets Deposits Note receivable (net of allowance and discount of $1,128,821 at December 31, 2008) - Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable - trade $ $ Indemnity reserve - Other accrued liabilities Note payable - current portion - Total current liabilities Warrant liability - Other liabilities – noncurrent Total liabilities Stockholders' equity Common stock - $0.01 par value (75,000,000 and 250,000,000 shares authorized; 12,874,241 and 10,816,088 shares issued: 12,113,967 and 10,156,350 shares outstanding at September 30, 2009 and December 31, 2008, respectively) Additional paid-in capital Accumulated deficit Subtotal Less: Treasury stock , at cost (760,274 and 659,738 shares at September 30, 2009 and December 31, 2008, respectively) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. 3 Table of Contents CELSION CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating expenses: Research and development $ General and administrative Total operating expenses Loss from operations Other income (expense): Other income (expense) Interest income Interest expense - Total other income (expense), net Net loss before income taxes Income taxes - Net Loss $ Basic and diluted net loss per common share $ Basic and diluted weighted average shares outstanding See accompanying notes to the financial statements. 4 Table of Contents CELSION CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities Net loss for the period $ $ Non-cash items included in net loss: Depreciation and amortization Loss on disposal of assets - Accretion of discount on note receivable - Amortization of indemnity reserve Stock based compensation - options Stock based compensation - restricted stock Amortization of patent license fee Shares issued in exchange for services - (Reversal of) provision for bad debts Net changes in: Accounts receivable-trade - Due from Boston Scientific Prepaid expenses and other receivables Deposits and other assets Accounts payable Income taxes payable - Other accrued liabilities Net cash provided by operating activities Cash flows from investing activities Purchases of short-term investments Sales of short-term investments Advances under Celsion Canada transition services agreement - Purchase of property and equipment Net cash used in investing activities Cash flows from financing activities Net proceeds from equity offering - Extension of warrants - Payments on note payable Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for: Interest $ $ Income taxes $ - $ See accompanying notes to the financial statements. 5 Table of Contents CELSION CORPORATION NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the Three and Nine Months Ended September 30, 2009 and 2008 Note 1.Business Description Celsion Corporation (“Celsion” or the “Company” or “we”) is an innovative oncology drug development company focused on the development of treatments for those suffering with difficult to treat forms of cancer. We are working to develop and commercialize more efficient, effective, targeted chemotherapeutic oncology drugs based on our proprietary heat-activated liposomal technology. The promise of this drug technology is to maximize efficacy of known therapeutics while minimizing side-effects common to cancer treatments. Our lead product ThermoDox® is being evaluated in a Phase III clinical trial for primary liver cancer and a Phase II study for recurrent chest wall breast cancer. ThermoDox® is a liposomal encapsulation of doxorubicin, an approved and frequently used oncology drug for the treatment of a wide range of cancers.Localized mild hyperthermia (39.5-42 degrees Celsius) releases the encapsulated doxorubicin from the liposome enabling high concentrations of doxorubicin to be deposited preferentially in a targeted tumor. Celsion has also demonstrated feasibility for a product pipeline of cancer drugs that employ its heat activated liposomal technology in combination with known chemotherapeutics including docetaxel and carboplatin.We believe that our technology can improve efficacy and safety of anticancer agents whose mechanism of action and safety profile are well understood by the medical and regulatory communities. Our approach provides a comparatively cost effective, low risk approval pathway.Additionally, we have formed a joint research agreement with Royal Phillips Electronics to evaluate the combination of Phillips’ high intensity focused ultrasound with Celsion’s ThermoDox® to determine the potential of this combination to treat a broad range of cancers. Note 2.Basis of Presentation The accompanying unaudited financial statements of Celsion have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring accruals considered necessary for a fair presentation, have been included in the accompanying unaudited financial statements. Operating results for the three and nine months ended September 30, 2009 are not necessarily indicative of the results that may be expected for any other interim period(s) or for any full year. For further information, refer to the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008 filed with the Securities and Exchange Commission on March 27, 2009. Further, in connection with preparation of the condensed consolidated financial statements and in accordance with the FASB Accounting Standards Codification 855, Subsequent Events (ASC 855), the Company evaluated subsequent events after the balance sheet date ofSeptember 30, 2009 through November 9, 2009. Certain items in the prior period financial statements have been reclassified to conform to the current period presentation. Note 3.New Accounting Pronouncements In May 2009, we adopted authoritative guidance issued by the FASB on subsequent events. The guidance establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. Adoption of the new guidance did not materially impact the Company’s financial statements. 6 Table of Contents On July1, 2009, the FASB's GAAP Codification became effective as the sole authoritative source of GAAP. This codification was issued under FASB Statement No.168, "The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a replacement of FASB Statement No.162." This Codification reorganizes current GAAP for non-governmental entities into a topical index to facilitate accounting research and to provide users additional assurance that they have referenced all related literature pertaining to a given topic. Existing GAAP prior to the Codification was not altered in compilation of the GAAP Codification. Statement 168 is effective for all interim and annual periods ending after September15, 2009. In October 2009, the FASB issued Accounting Standards Update ("ASU") Number2009-13, "Revenue Recognition (ASC605) Multiple-Deliverable Revenue Arrangements a consensus of the FASB Emerging Issues Task Force." This ASU establishes a new selling price hierarchy to use when allocating the sales price of a multiple element arrangement between delivered and undelivered elements. This ASU is generally expected to result in revenue recognition for more delivered elements than under current rules. We are required to adopt this ASU prospectively for new or materially modified agreements as of January1, 2011. We are evaluating the impact of this ASU, but do not expect adoption to have a material impact on our financial statements. Note 4. Common Stock Outstanding and Per Share Information Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding. Diluted earnings per share is computed after adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period. The dilutive effects of options, warrants and their equivalents are computed using the treasury stock method. For the three and nine months ended September 30, 2009 and 2008, diluted loss per common share was the same as basic loss per common share as all options, warrants and restricted stock awards that were convertible into shares of the Company’s common stock were excluded from calculation of diluted earnings per share as their effect would have been anti-dilutive. The total number of potentially dilutive common shares represented by outstanding warrants, options and restricted stock as of September 30, 2009 and 2008 were 3,142,978 and 2,057,080 respectively. Note 5.Short Term Investments Available For Sale Short term investments available for sale of $4,204,126 and $4,061,320 as of September 30, 2009 and December 31, 2008, respectively, consist of corporate debt securities, government agency debt securities and equity securities.Securities available for sale are evaluated periodically to determine whether a decline in their value is other than temporary.The term “other than temporary” is not intended to indicate a permanent decline in value.Rather, it means that the prospects for near term recovery of value are not necessarily favorable, or that there is a lack of evidence to support fair values equal to, or greater than, the carrying value of the security.Management reviews criteria such as the magnitude and duration of the decline, as well as the reasons for the decline, to predict whether the loss in value is other than temporary.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized.The Company had no such charge to its financial results in the three or nine months ended September 30, 2009. September 30, December 31, Short term investments - at fair value Bonds - government agencies $ $ Bonds - corporate issuances Equity securities (see note 9) - Total short-term investments, available for sale $ $ 7 Table of Contents Note 6.Fair Values of Financial Instruments FASB Statement No. 157 establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) of identical assets or liabilities traded in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions that market participants would use in pricing an asset or liability. The fair values of securities available for sale are determined by obtaining quoted prices on nationally recognized exchanges (Level 1 inputs) or by matrix pricing, which is a mathematical technique widely used in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities (Level 2 inputs). The company did not have any assets valued using the measuring criteria of Level 2 or Level 3.Assets measured at fair value on a recurring basis are summarized below: Total Short-term Investments Quoted prices in active markets for identical assets (Level 1) Short term investments available for sale at September 30, 2009 $ $ Short term investments available for sale at December 31, 2008 $ $ A summary of the cost , fair value and maturities of the Company’s short term investments is as follows: September 30,2009 December 31, 2008 Cost Fair Value Cost Fair Value Short term investments Bonds - government agencies $ Bonds - corporate issuances Subtotal bonds Equity securities (see note 9) - - Total investments available for sale $ Bond maturities Within 3 months $ Between 3-12 months Between 1-2 years - - Total investments available for sale $ 8 Table of Contents Note 7: Prepaid Expenses Under its ThermoDox® licensing agreement for the Japanese territory with Yakult Honsha (“Yakult”) (see Note 13), Yakult is obligated to fund all the development and clinical trial costs necessary to obtain regulatory approval in Japan.Accordingly, Celsion will be reimbursed for Research and Development costs it incurrs in connection with Japanese patients treated in the global Phase III clinical trial. For the quarter ended September 30, 2010, Celsion has recorded a benefit of $449,651 on the Research and Development expense line of the Statement of Operations and of this amount, Celsion has invoiced and collected $90,721 from Yakult, with the balance of $358,830 recorded as a prepaid expense to be invoiced to Yakult. Note 8. Note Receivable In January, 2006, Celsion contributed to its wholly-owned subsidiary, Celsion (Canada) Limited (“Canada”), all of the Company’s assets relating to its Adaptive Phased Array (“APA”) microwave technology for the treatment of breast cancer. Also on that date, the Company entered into a Stock Purchase Agreement with the Company’s founder and former officer and director, Dr.AugustineY. Cheung, whereby the Company sold to Dr.Cheung all of the issued and outstanding shares of capital stock of Canada for $20,000,000 as discussed below. The Company also agreed to provide certain services to Canada pursuant to a Transition Services Agreement between the Company and Canada. Under the Stock Purchase Agreement, all of the capital stock of Canada was transferred to Dr.Cheung in exchange for a promissory note made by Dr.Cheung in favor of the Company in the principal amount of $1,500,000 to be paid over a period of up to 78months and secured by a pledge of 100,536restricted shares of Celsion common stock owned by Dr.Cheung and his wife and the commitment of Canada, including its successors, to pay a 5% royalty on the net sales of Canada up to $18,500,000.In November 25, 2008, Medifocus, Inc. (“Medifocus”), a company listed on the Toronto Exchange Company (TSXV-MFS), announced that it completed a transaction with Canada to purchase 100% of the issued and outstanding shares of Canada. The terms of the note receivable from Dr. Cheung only specify an interest charge in the event that scheduled payments are in arrears.The $1,500,000 note was therefore discounted at the prime rate in effect January 16, 2006 (7.25%) plus 1.0%, or 8.25%, and the balance, net of discount, of $1,146,428 was recorded in the financial statements above.Interest income based on this receivable of $21,320 and $40,045 was recorded for the three and nine months ended September 30, 2008, respectively.No interest income was recognized during 2009. The Company previously evaluated the likelihood that the receivable would be fully collected and as a result, an allowance was placed against the note to reduce the balance to the estimated net realizable value of the collateral underlying the note. As of December 31, 2008 and March 31, 2009, the Company reduced the carrying value of the note to $221,179. In June 2009, the Company’s management determined the note was uncollectable, wrote off the balance of $221,179 and retained the 100,536 restricted shares of Celsion common stock that was pledged as collateral.The 100,536 shares of common stock were valued at $435,321, or $4.33 per share, and were transferred to treasury stock at cost.The treasury stock’s cost value of $435,321 exceeded the net carrying value of the $221,179 note receivable and in June 2009 the Company recorded the difference of $214,142 as other income. Note 9. Other Assets In June 2009, the Company recorded in other assets and other income an amount due of $108,373 from Medifocus as a result of a March 2006 amendment to the Transition Services Agreement between Celsion Canada and Celsion. The $108,273 asset value reflected the estimated net realizable value of 903,112 equity units due from Medifocus (each equity unit represents one common share of stock and one warrant to purchase one common share of stock).In the third quarter of 2009, Medifocus delivered 903,112 shares of common stock to Celsion and the value of this investment was reclassified from other assets to short investments.See Footnotes 5 and 6 above. 9 Table of Contents Note 10. Equity (including warrants) On September 30, 2009, the Company closed a registered direct offering with a select group of institutional investors that raised gross proceeds of $7.1 million and net proceeds of $6.4 million.The Company sold 2,018,153 units at a price of $3.50 per unit. Each unit consisted of one share of common stock and a warrant to purchase 0.5 shares of common stock. The Company issued 2,018,153 shares of its common stock and warrants to purchase 1,009,076 shares of common stock. The warrants have an exercise price of $5.24 per share and are exercisable at any time on or after the six month anniversary of the date of issuance and on or prior to 66 months after the date of issuance.Under the terms of the warrants upon certain transactions, including a merger, tender offer or sale of all or substantially all of the assets of the Company, each warrant holder may elect to receive a cash payment in exchange for the warrant, in an amount determined by application of the Black-Scholes option valuation model. Accordingly, pursuant to Statement of Financial Accounting Standards No.133 (SFAS No.133), Accounting for Derivative Instruments and Hedging Activities and Emerging Issues Task Force No.00-19 (EITF 00-19), Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock, the warrants are recorded as a liability and then marked to market each period through Statement of Operations in other income or expense. As of September 30, 2009, the Company recorded a warrant liability of $1.6 million based on the fair value offset by a reduction in additional-paid in-capital. At the end of each subsequent quarter, the Company will revalue the fair value of the warrants and the change in fair value will be recorded as a change to the warrant liability and the difference will be recorded through the Statement of Operations in other income or expense. The fair value of the warrants at September 30, 2009 was calculated using the Black-Scholes option-pricing model with the following assumptions: September 30, 2009 Risk-free interest rate 2.75% Expected volatility 77.4% Expected life (in years) Expected forfeiture rate 0% Expected dividend yield 0.00% Treasury Stock In 2007, the Company purchased 659,738 shares of its Common Stock held by Boston Scientific Corporation. The purchase price was $2.64 million, which was $4.00 per share. The Treasury Stock was accounted for under the cost method and is shown as a reduction of stockholders’ equity.During the second quarter of2009, the Company retained collateral pursuant to an uncollectible notes receivable (see Note 8) of 100,536 shares of common stock that were transferred to treasury stock at a cost of $435,321, or $4.33 per share Note 11. Stock Based Compensation Employee Stock Options The Company has long-term compensation plans that permit the granting of incentive awards in the form of stock options. Generally, the terms of these plans require that the exercise price of the options may not be less than the fair market value of Celsion’s Common Stock on the date the options are granted. Options granted generally vest over various time frames or upon milestone accomplishments.The Company’s options generally expire ten years from the date of the grant. 10 Table of Contents 2007 Stock Incentive Plan In 2007, the Company adopted the Celsion Corporation 2007 Stock Incentive Plan (the “2007 Plan”) under which 1,000,000 shares was authorized for issuance. The purpose of the 2007 Plan is to promote the long-term growth and profitability of the Company by providing incentives to improve stockholder value and enable the Company to attract, retain and reward the best available persons for positions of substantial responsibility.The 2007 Plan permits the granting of equity awards in the form of incentive stock options, nonqualified stock options, restricted stock, restricted stock units, stock appreciation rights, phantom stock, and performance awards, or in any combination of the foregoing. Prior to theadoption of the 2007 Plan, the Company previously adopted two stock plans for directors, officers and employees (one in 2001 and another in 2004) under which 666,667 shares were reserved for future issuance under each of these plans.As these plans have been superseded by the 2007 Plan, any options previously granted which expire, forfeit, or cancel under these plans can be rolled into the 2007 Plan.Stock certificates will be issued for any options exercised under these plans. The fair values of stock options granted were estimated at the date of grant using the Black-Scholes option pricing model. The Black-Scholes model was originally developed for use in estimating the fair value of traded options, which have different characteristics from Celsion’s nonqualified stock options. The model is also sensitive to changes in assumptions, which can materially affect the fair value estimate. The Company used the following assumptions for determining the fair value of options granted under the Black-Scholes option pricing model: Nine months ended September 30, 2009 Nine months ended September 30, 2008 Risk-free interest rate 1.21% to 2.17% 2.18 to 3.54% Expected volatility 72.3% to 77.2% 77.28% to 79.24% Expected life (in years) 2.7 to 6.25 5.5 to 6.0 Expected forfeiture rate 0% to 10% 0% to 10% Expected dividend yield 0.00% 0.00% Expected volatilities utilized in the model are based on historical volatility of the Company’s stock price. The risk free interest rate is derived from values assigned to U.S. Treasury strips as published in the Wall Street Journal in effect at the time of grant. The model incorporates exercise, pre-vesting and post-vesting forfeiture assumptions based on analysis of historical data. The expected life of the fiscal 2009 grants was generated using the simplified method as allowed under Securities and Exchange Commission Staff Accounting Bulletin No.107. Total compensation cost charged related to employee stock options and restricted stock awards was $261,089 and $148,240 for the three months ended September 30, 2009 and 2008, respectively and was $812,819 and $694,276 for the nine months ended September 30, 2009 and 2008, respectively.No compensation cost related to share-based payments arrangements was capitalized as part of the cost of any asset at June 30, 2009 and 2008. 11 Table of Contents A summary of the Company’s Common Stock options and restricted stock awards are follows: Stock Options Restricted Stock Awards Equity Awards Options Awarded Weighted Average Exercise Price Restricted Stock Awarded Weighted Average Grant Date Fair Value Weighted Average Remaining Contractual Terms of Equity Awards (in years) Equity awards outstanding at December 31, 2008 Equity awards granted Equity awards issued/exercised - - Equity awards forfeited/cancelled/expired Equity awards outstanding at September 30, 2009 Aggregate intrinsic value of outstanding awards at September 30, 2009 Equity awards exercisable September 30, 2009 - - Aggregate intrinsic value of vested awards at September 30, 2009 Collectively for all the option plans as of September 30, 2009, there were a total of 2,708,624 shares reserved which were comprised of outstanding 1,752,080 equity award granted and 956,544 equity awards still available for future issuance. As of September 30, 2009, there was $1.7 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements. That cost is expected to be recognized over a weighted-average period of 1.9 years. The weighted average grant-date fair values of the options granted during the nine months ended September 30, 2009 was $2.88 and the weighted average grant-date fair values of the restricted stock awards during the nine months ended September, 2009 was $3.09. Warrants At September 30, 2009, Celsion had outstanding warrants for the exercise of 1,032,410 shares of common stock. In addition to warrants for the exercise of 1,009,076 common shares that were issued in connection with the September 2009 financing(see Note 10), the Company has warrants outstanding exercisable of for 23,334 shares of the common stock at a weighted average exercise price of $9.86 with a remaining weighted averagelife of 0.4 years.At December 31, 2008, warrants exercisable for 96,789 common shares were outstanding of which 73,455 expired during the nine months ended September 30, 2009.No warrants were issued nor exercised during the nine months ended December 31, 2008.The warrants exercisable for 23,334 shares were originally prior to 2007. The compensation expense associated with these warrants was recognized prior to 2008 and no unrecognized expense existed for the warrants outstanding at September 30, 2009. 12 Table of Contents Note 12.Licenses of Intellectual Property and Patents On November10, 1999, the Company entered into a license agreement with Duke University under which the Company received worldwide exclusive rights (subject to certain exceptions) to commercialize and use Duke’s thermally sensitive liposome technology. The license agreement contains annual royalty and minimum payment provisions due on net sales.The agreement also required milestone-based royalty payments measured by various events, including product development stages, FDA applications and approvals, foreign marketing approvals and achievement of significant sales. However, in lieu of such milestone-based cash payments, Duke agreed to accept shares of the Company’s Common Stock to be issued in installments at the time each milestone payment is due, with each installment of shares to be calculated at the average closing price of the Common Stock during the 20 trading days prior to issuance. The total number of shares issuable to Duke under these provisions is subject to adjustment in certain cases, and Duke has piggyback registration rights for public offerings taking place more than one year after the effective date of the license agreement. On January31, 2003, the Company issued 253,691 shares of Common Stock to Duke University valued at $2.2 million as payment for milestone based royalties under this license agreement.An amendment to the Duke license agreement contains certain development and regulatory milestones, and other performance requirements that the Company has met with respect to the use of the licensed technologies. The Company will be obligated to make royalty payments based on sales to Duke upon commercialization, until the last of the Duke patents expire.For the three and nine months ended September 30, 2009 and 2008, the Company has not incurred any expense under this agreement and will not incur any future liabilities until commercial sales commence. Under the Nov. 10, 1999 license agreement with Duke, the Company has rights to the thermally sensitive liposome technology, including Duke’s US patents covering the technology as well as all foreign counter parts and related pending applications.Foreign counterpart applications have been issued in Europe, Hong Kong and Australia, have been allowed in Canada and remain pending in Japan.The European patent has been validated in Austria, Belgium, France, Germany, Great Britain, Italy, Luxembourg, Monaco, Spain and Switzerland. In addition, the Duke license agreement provides the Company with rights to multiple issued and pending US patents related to the formulation and use of heat sensitive liposomes. The Company’s rights under the license agreement with Duke University extend for the life of the last-to-expire of the licensed patents. The Company has licensed from Valentis, CA certain global rights covering the use of pegylation for temperature sensitive liposomes. In addition to the rights available to the Company under completed or pending license agreements, the Company is actively pursing patent protection for technologies developed by the Company.Among these patents is a family of pending US and international patent applications which seek to protect the Company’s proprietary method of storing ThermoDox® which is critical for world wide distribution channels. The Company has received a registered trade mark on ThermoDox® in the United States.In addition, the Company has filed for trademark protection for ThermoDox® in the European Communities, plus over twenty five additional countries world-wide. Finally, through proprietary information agreements with employees, consultants and others, the Company seeks to protect its own proprietary know-how and trade secrets. The Company cannot offer assurances that these confidentiality agreements will not be breached, that the Company will have adequate remedies for any breach, or that these agreements, even if fully enforced, will be adequate to prevent third-party use of the Company’s proprietary technology. Similarly, the Company cannot guarantee that technology rights licensed to it by others will not be successfully challenged or circumvented by third parties, or that the rights granted will provide the Company with adequate protection. 13 Table of Contents Note 13.ThermoDox® Licensing Agreement In December 2008, the Company entered into a licensing agreement with Yakult Honsha (“Yakult”) under which Yakult was granted the exclusive right to commercialize and market ThermoDox® for the Japanese market.Celsion was paid a $2.5 million up-front, non refundable licensing fee which was recorded as licensing revenue in the fourth quarter of 2008. Celsion has the potential to receive an additional $18 million upon receipt of marketing approval by the Japanese Ministry of Health, Labor and Welfare and additional milestone payments tied to the achievement of certain levels of sales and approval for new indications. If marketing approval is obtained in Japan, Celsion will receive double digit escalating royalties on the sale ThermoDox® in Japan.Celsion also will be the exclusive supplier of ThermoDox® to Yakult. Note 14. Note Payable In July 2007, the Company entered into a Premium Finance Agreement with Flatiron Capital Corporation (“Flatiron”) whereby Flatiron funded certain insurance premiums in the amount of $1,313,250 on behalf of the Company. In exchange, the Company was required to make 21 installment payments of approximately $59,000 beginning in August 2007. Interest accrues at a rate of 5.98% on outstanding balances.As of June 30, 2009, the outstanding balance was paid off. 14 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Statements and terms such as “expect”, “anticipate”, “estimate”, “plan”, “believe” and words of similar import regarding the Company’s expectations as to the development and effectiveness of its technologies, the potential demand for our products, and other aspects of our present and future business operations, constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Although we believe that our expectations are based on reasonable assumptions within the bounds of our knowledge of our industry, business and operations, we cannot guarantee that actual results will not differ materially from our expectations. In evaluating such forward-looking statements, readers should specifically consider the various factors contained in this Quarterly Report on Form 10-Q and the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008 including, without limitation, unforeseen changes in the course of research and development activities and in clinical trials; possible changes in cost and timing of development and testing, capital structure, and other financial items; changes in approaches to medical treatment; introduction of new products by others; possible acquisitions of other technologies, assets or businesses; and possible actions by customers, suppliers, competitors and regulatory authorities. These and other risks and uncertainties could cause actual results to differ materially from those indicated by such forward-looking statements, including those set forth in Part II, “Item 1A. Risk Factors” of this Quarterly Report on Form 10-Q and Part I,”Item 1A. Risk Factors” of our Annual Report on Form10-K for the fiscal year ended December 31, 2008. The discussion of risks and uncertainties set forth in this Quarterly Report on Form 10-Q and in our most recent Annual Report on Form 10-K as well as in other filings with the SEC, is not necessarily a complete or exhaustive list of all risks facing the Company at any particular point in time. We operate in a highly competitive, highly regulated and rapidly changing environment and our business is in a state of evolution. Therefore, it is likely that new risks will emerge, and that the nature and elements of existing risks will change, over time. It is not possible for management to predict all such risk factors or changes therein, or to assess either the impact of all such risk factors on our business or the extent to which any individual risk factor, combination of factors, or new or altered factors, may cause results to differ materially from those contained in any forward-looking statement. We disclaim any obligation to revise or update any forward-looking statement that may be made from time to time by us or on our behalf. Overview Celsion Corporation (“Celsion” or the “Company” or “we”) is an innovative oncology drug development company focused on the development of treatments for those suffering with difficult to treat forms of cancer. We are working to develop and commercialize more efficient, effective, targeted chemotherapeutic oncology drugs based on our proprietary heat-activated liposomal technology. The promise of this drug technology is to maximize efficacy of known therapeutics while minimizing side-effects common to cancer treatments. Our lead product ThermoDox® is being evaluated in a Phase III clinical trial for primary liver cancer and a Phase II study for recurrent chest wall breast cancer. ThermoDox is a liposomal encapsulation of doxorubicin, an approved and frequently used oncology drug for the treatment of a wide range of cancers.Localized mild hyperthermia (39.5-42 degrees Celsius) releases the encapsulated doxorubicin from the liposome enabling high concentrations of doxorubicin to be deposited preferentially in a targeted tumor. Celsion has also demonstrated feasibility for a product pipeline of cancer drugs that employ its heat activated liposomal technology in combination with known chemotherapeutics including docetaxel and carboplatin. We believe that our technology can improve efficacy and safety of anticancer agents whose mechanism of action and safety profile are well understood by the medical and regulatory communities. Our approach provides a comparatively cost effective, low risk approval pathway.Additionally, we have formed a joint research agreement with Royal Phillips Electronics to evaluate the combination of Phillips’ high intensity focused ultrasound with Celsion’s ThermoDox® to determine the potential of this combination to treat a broad range of cancers. 15 Table of Contents Results of Operations Comparison of Three and Nine Months Ended September 30, 2009 and 2008. Three Months Ended
